Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 8/25/2021 has been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art alone or in proper combination fails to disclose an image forming apparatus having a wireless operation unit having first and second memory portions with first and second screen images, wherein when the second screen image according to the data of the second screen image stored in the second memory portion is displayed on the touch panel -31-10210813US01 display, in response to a second icon on the second screen image being touched, a command corresponding to the second icon is transmitted from the second communication portion to the first communication portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/HOANG X NGO/Primary Examiner, Art Unit 2852